Citation Nr: 1136377	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-06 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for flat feet.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for low back injury.

4.  Entitlement to service connection for left wrist scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) from April 2006 and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

(The issue of entitlement to service connection for residuals of a cut on the left hand is the subject of a separate decision.)


REMAND

In October 2010, the Veteran requested a video conference hearing before a Veterans Law Judge.  In June 2011, the Veteran's representative noted that it had been unable to contact the Veteran by telephone to clarify if he still desired a hearing.  In June 2011, the Veteran's representative, noting that the Veteran resides in American Samoa, requested that the hearing request be withdrawn.  A request for a hearing may not be withdrawn by an appellant's representative without the consent of the appellant.  38 C.F.R. § 20.702(e).

Therefore, the case must be remanded so that a video conference hearing can be scheduled.  The Veteran is hereby notified that the failure to report for a scheduled hearing without good cause will result in the denial of any future request for a hearing with respect to the issues currently on appeal.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video conference hearing in accordance with his request.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. 
§ 20.704(b).   After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claim file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


